Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/21/2021 and 3/10/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4, line 3, regarding “to refrain from performing” is indefinite since the operation still may or may not be performed.
	Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boysan et al. (U.S. Publication No. 2016/0225459 A1), hereafter referred to as Boysan’459.
Referring to claim 1, Boysan’459, as claimed, a memory device (computing system 300, see Fig. 3) comprising: an interface coupled to receive communications from a host device (host 302 coupled to the system 304 via an interface, see para. [0030] and Fig. 3); and a memory controller (controller 308, see Fig. 3 and paras. [0028], [0030]-[0032]; also note: host can be a memory controller, see para. [0031]), comprising: pulse pattern detection circuitry coupled to the interface and configured to monitor the communications (sensing and program pulses, see paras. [0020]-[0022]; also note: AC/DC have different pulses, see paras. [0011], [0026], [0034], and [0035]) and to detect a notification that a battery (battery 320, see Fig. 3 and para. [0034]) of the host device has entered a charging state (charging when coupled to the external power source 318, see para. [0034] and Fig. 3); and a processor (processors and/or controllers, see paras. [0030]-[0032]) configured to initiate a background operation of the memory device responsive to receiving the notification (operations such as data folding and/or garbage collection occurs based on power mode of an apparatus.  For instance, data folding and/or garbage collection may be reserved for instances in which the apparatus is plugged in, see para. [0035]).
As to claim 2, Boysan’459 also discloses the notification includes a pulse signal (sensing and program pulses, see paras. [0020]-[0022]) and wherein the processor is further configured to perform the background operation if the pulse signal conforms to a first pulse pattern (the determination of whether data folding and/or garbage collection occurs is based on the power mode of the apparatus; for instance when the apparatus is operating in an AC power mode, see para. [0013]).
As to claim 3, Boysan’459 also discloses the pulse signal is received through a reset pin of the memory device (dedicated pin may be used to indicate if the system is operating in AC or DC power mode, see para. [0035]).
As to claim 4, Boysan’459 also discloses the pulse pattern detection circuitry is further configured to detect a pulse width of the pulse signal (sensing and program pulses, see paras. [0020]-[0022]; also note: AC/DC have different pulses, see paras. [0011], [0026], [0034], and [0035]) wherein the processor is configured to refrain from performing the background operation if the pulse width is greater than a threshold value (various thresholds, see paras. [0020], [0025], [0026], [0035], and [0037]).
As to claim 5, Boysan’459 also discloses the background operation includes copying data from a single-level cell (SLC) cache to a multi-level cell (MLC) block of the memory device (folding SLC data into MLC data; folding includes rewriting data stored in SLC portion into MLC portion, see paras. [0033] and [0038]).
As to claim 6, Boysan’459 also discloses the background operation includes performing a cell refresh of the memory device (rewriting memory data, see paras. [0011] and [0033]).
operations such as data folding and garbage collection updates and manages the memory, see paras. ([0011] and [0032]).
As to claim 8, Boysan’459 also discloses the processor is further configured to perform a background operation of the memory device responsive to receiving a notification that the host device has entered an error state (host power mode changes and/or the remaining battery life reaching particular thresholds, see para. [0035]), and wherein the notification includes a pulse signal conforming to a second pulse pattern different from the first pulse pattern (sensing and program pulses, see paras. [0020]-[0022]; also note: AC/DC have different pulses, see paras. [0011], [0026], [0034], and [0035]).
Referring to claim 9, Boysan’459, as claimed, a method of operating a system (computing system 300, see Fig. 3), comprising: at a host (host 302 coupled to the system 304 via an interface, see para. [0030]) comprising a battery (battery 320, see Fig. 3 and para. [0034]): determining whether the battery is being charged (charging when coupled to the external power source 318, see para. [0034] and Fig. 3); and in response to determining that the battery is being charged, providing a first signal at one or more selected pins (dedicated pin may be used to indicate if the system is operating in AC or DC power mode, see para. [0035]) of a physical interface providing communication with a storage system (host 302 coupled to the system 304 via an interface, see para. [0030] and Fig. 3); and at the storage system: receiving the first signal at the one or more selected pins of the physical interface (receiving indication of power mode and/or battery life, see paras. [0034] and [0035]); determining whether the first signal meets a first configuration indicating that the host is being charged (determining when apparatus is plugged in, e.g. AC power mode, see para. [0035]); and in response to determining that the first signal meets the first configuration, enabling the storage system to perform a background operation (operations such as data folding and/or garbage collection occurs based on power mode of an apparatus.  For instance, data folding and/or garbage collection may be reserved for instances in which the apparatus is plugged in, see para. [0035]).
As to claim 10, Boysan’459 also discloses the operations performed at the storage system are performed under control of a memory controller of the storage system (controller 308, see Fig. 3 and paras. [0028] and [0030]-[0032]).
Referring to claim 14, Boysan’459, as claimed, a system (computing system 300, see Fig. 3), comprising: a host (host 302 coupled to the system 304 via an interface, see para. [0030] and Fig. 3), comprising: a processor (processors and/or controllers, see paras. [0030]-[0032]); a battery (battery 320, see Fig. 3 and para. [0034]); a charge detection and signaling circuit (charging component to charge/recharge battery, see para. [0034] and Fig. 3), including, a sensor configured to detect externally-supplied charging power to the battery (charging when coupled to the external power source 318, see para. [0034] and Fig. 3), and a signaling circuit coupled to receive a sensor signal from the sensor and to generate a first signal (receiving indication of power mode and/or battery life, see paras. [0034] and [0035]) at one or more selected pins (dedicated pin may be used to indicate if the system is operating in AC or DC power mode, see para. [0035]) of a physical interface coupled to a storage system (host 302 coupled to the system 304 via an interface, see para. [0030] and Fig. 3); and a storage system, comprising: an array of memory cells (array of memory cells 312, see paras. [0009], [0029], and Fig. 3); and a memory controller including one or more processors (controller 308, see Fig. 3 and paras. [0028], [0030]-[0032]; also note: host can be a memory controller, see para. [0031]), the memory controller configured to perform operations comprising, receiving the first signal from the one or more selected pins of the physical interface (receiving indication of power mode and/or battery life, see paras. [0034] and [0035]); determining whether the first signal meets a first configuration indicating that the host is being charged (determining when apparatus is plugged in, e.g. AC power mode, see para. [0035]); and in response to determining that the first signal meets the first configuration, causing the storage system to perform a memory operations such as data folding and/or garbage collection occurs based on power mode of an apparatus.  For instance, data folding and/or garbage collection may be reserved for instances in which the apparatus is plugged in, see para. [0035]).
Note claim 16 recites similar limitations of claim 2.  Therefore it is rejected based on the same reason accordingly.
Note claim 17 recites similar limitations of claim 3.  Therefore it is rejected based on the same reason accordingly.
Note claim 18 recites similar limitations of claim 4.  Therefore it is rejected based on the same reason accordingly.
Note claim 19 recites similar limitations of claim 5.  Therefore it is rejected based on the same reason accordingly.
Note claim 20 recites the corresponding limitations of claim 6.  Therefore it is rejected based on the same reason accordingly.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boysan’459 in view of Tuers et al. (U.S. Publication No. 2015/0363342 A1), hereafter referred to as Tuers’342.
As to claim 11, Boysan’459 discloses a NAND flash memory system (NAND flash, see para. [0029]). 
However, Boysan’459 does not explicitly teach a UFS-compliant memory system.
Tuers’342 discloses a UFS-compliant memory system (UFS, see para. [0017]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boysan’459’s invention to comprise a UFS-compliant memory system, as taught by Tuers’342, in order to provide improved power, performance, and compatibility (see para. [0015]).
As to claim 12, Boysan’459 discloses a physical interface (host 302 coupled to the system 304 via an interface, see para. [0030] and Fig. 3).
However, Boysan’459 does not explicitly teach a UFS-compliant physical interface.
Tuers’342 discloses a UFS-compliant physical interface (UFS, see para. [0017]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boysan’459’s invention to comprise a UFS-compliant physical interface, as taught by Tuers’342, in order to provide improved power, performance, and compatibility (see para. [0015]).
As to claim 13, Boysan’459 discloses one or more selected pins of the physical interface comprises a reset pin (dedicated pin may be used to indicate if the system is operating in AC or DC power mode, see para. [0035]).
However, Boysan’459 does not explicitly teach a UFS-compliant physical interface.
Tuers’342 discloses a UFS-compliant physical interface (UFS, see para. [0017]).  

Note claim 15 recites the corresponding limitations of claim 11.  Therefore it is rejected based on the same reason accordingly.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Lasser (U.S. Publication No. 2010/0205362 A1) discloses cache control in a non-volatile memory device.
PARK et al. (U.S. Publication No. 2010/0046290 A1) discloses flash memory device capable of simultaneously programming all of the cell strings in a unit page.
SHIN et al. (U.S. Publication No. 2010/0115336 A1) discloses a test device to test the module while the module is connected to the host.
An et al. (U.S. Patent No. 9,424,901 B1) discloses semiconductor memory device outputting status signal and applying a dummy pulse to an unselected area of the memory cell array.
	Taub et al. (U.S. Patent No. 5,822,246) discloses a method for detecting the voltage on the VCC pin.
	KWAK et al. (U.S. Publication No. 2015/0131375 A1) discloses a method of driving nonvolatile memory devices.

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181